UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-KSB (MARK ONE) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal yearendedJune 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-25385 PURCHASE POINT MEDIA CORPORATION (Name of small business issuer in its charter) MINNESOTA 41-1853993 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 6950 Central Highway, Pennsauken, NJ 08109 (Address of principal executive offices) (Zip Code) (856) 488-9333(Issuer’s telephone number) Securitiesregistered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:Common Stock, No Par Value Indicate by checkmark if the registrant is not required to file reports to Section 13 or 15(d)Of the Act.oYes o No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the SecuritiesExchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYesoNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o YesxNo Registrant’s revenues for its fiscal year ended June 30, 2007: $-0- The aggregate market value of the voting and non-voting common equity of the registrant held by non-affiliates (for this purpose, persons and entities other than executive officers, directors, and 5% or more shareholders) of the registrant, as of October 4, 2007, was $2,068,881. Number of shares of Common Stock outstanding as of October 4, 2007: 98,503,940. Documents incorporated by reference:None Table of Contents TABLE
